DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 12 and 13 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 2 is an exploded view of Figure 1; however, Figure 1 does not show which portion of the drawing is being exploded in Figure 2. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In line 11 of page 8, Figure 9 is described as “an explanatory diagram of an operation of the door structure of the vehicle”; Figure 9 appears to be a planar view from the top of the door structure of the vehicle, but doesn’t appear to offer an explanation.
In line 26 of page 11, it is believed that character “50” should be changed to “50a”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sicard (WO 2015/104471).
Sicard discloses a door having an inner panel with an inner portion, or “door inside face portion”, a front portion, or “door-hinge attachment face portion”, and a flange portion, or “door flange portion”, that extends away from the center of the door (see annotated Figure 1 below). The door has an impact bar 2 fixed inside the door and a hinge reinforcement 1 (see Figure 6) having a portion that attaches to the front portion of the door, or “door-hinge attachment face portion”, a portion that extends toward the door center, or “inside connection portion”, a “first joint portion” that is fixed to the impact bar, and a “second joint portion”  that is fixed to the flange portion, or “door flange portion” (see annotated Figure 2 below).

    PNG
    media_image1.png
    191
    344
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    361
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2 recites a door structure of a vehicle having a door body portion comprising a door inside face portion making up an inside, a door-hinge attachment face portion that extends toward an outside and where a door hinge is fixed, and a door flange portion that extends away from the center of the door. An impact bar is fixed inside the door and a hinge reinforcement having a reinforcement face portion that faces the door-hinge attachment face portion, an inside connection portion which extends toward the door center and is fixed to the door inside face portion, a first joint portion that is fixed to the impact bar and approaches the door center, and a second joint portion that is fixed to the door flange portion and extends away from the door center. The first joint portion is arranged below the second portion. The prior art does not properly teach or suggest such a configuration, making claim 2 allowable.
Claims 3-5 and 11-13 would be allowable because they are dependent on claim 2.
Claim 6 recites a door structure of a vehicle having a door body portion comprising a door inside face portion making up an inside, a door-hinge attachment face portion that extends toward an outside and where a door hinge is fixed, and a door flange portion that extends away from the center of the door. An impact bar is fixed inside the door and a hinge reinforcement having a reinforcement face portion that faces the door-hinge attachment face portion, an inside connection portion which extends toward the door center and is fixed to the door inside face portion, a first joint portion that is fixed to the impact bar and approaches the door center, and a second joint portion that is fixed to the door flange portion and extends away from the door center. The first joint portion has an extension portion that extends toward the door center from an inside end portion of the reinforcement face portion, a vertical wall extends toward the outside from an end portion of the extension portion and a flange portion of the vertical wall is fixed to the impact bar. The prior art does not properly teach or suggest such a configuration, making claim 6 allowable.
Claim 7 recites a door structure of a vehicle having a door body portion comprising a door inside face portion making up an inside, a door-hinge attachment face portion that extends toward an outside and where a door hinge is fixed, and a door flange portion that extends away from the center of the door. An impact bar is fixed inside the door and a hinge reinforcement having a reinforcement face portion that faces the door-hinge attachment face portion, an inside connection portion which extends toward the door center and is fixed to the door inside face portion, a first joint portion that is fixed to the impact bar and approaches the door center, and a second joint portion that is fixed to the door flange portion and extends away from the door center. The first and second joint portions are located at substantially the same level. Though the first joint portion and the second joint portion appear to begin at substantially the same level, the second joint portion of Sicard extends far below the first joint portion, making the joint portions not level. The prior art does not properly teach or suggest the configuration recited in claim 7, making it allowable.
Claim 8 recites a door structure of a vehicle having a door body portion comprising a door inside face portion making up an inside, a door-hinge attachment face portion that extends toward an outside and where a door hinge is fixed, and a door flange portion that extends away from the center of the door. An impact bar is fixed inside the door and a hinge reinforcement having a reinforcement face portion that faces the door-hinge attachment face portion, an inside connection portion which extends toward the door center and is fixed to the door inside face portion, a first joint portion that is fixed to the impact bar and approaches the door center, and a second joint portion that is fixed to the door flange portion and extends away from the door center. The point at which the first joint position converts to the second joint portion is located between a pair of fastening points of the door hinge. The prior art does not properly teach or suggest such a configuration, making claim 8 allowable.
Claims 14-15 would be allowable because they are dependent on claim 8.
Claim 9 recites a door structure of a vehicle having a door body portion comprising a door inside face portion making up an inside, a door-hinge attachment face portion that extends toward an outside and where a door hinge is fixed, and a door flange portion that extends away from the center of the door. An impact bar is fixed inside the door and a hinge reinforcement having a reinforcement face portion that faces the door-hinge attachment face portion, an inside connection portion which extends toward the door center and is fixed to the door inside face portion, a first joint portion that is fixed to the impact bar and approaches the door center, and a second joint portion that is fixed to the door flange portion and extends away from the door center. The inside connection portion has a first face portion which extends longitudinally and is positioned on a side of the door center and a second face portion which extends toward the door inside face portion; a closed-cross section portion is formed between the inside connection portion and the door body portion. The prior art does not properly teach or suggest such a configuration, making claim 9 allowable.
Claim 10 recites a door structure of a vehicle having a door body portion comprising a door inside face portion making up an inside, a door-hinge attachment face portion that extends toward an outside and where a door hinge is fixed, and a door flange portion that extends away from the center of the door. An impact bar is fixed inside the door and a hinge reinforcement having a reinforcement face portion that faces the door-hinge attachment face portion, an inside connection portion which extends toward the door center and is fixed to the door inside face portion, a first joint portion that is fixed to the impact bar and approaches the door center, and a second joint portion that is fixed to the door flange portion and extends away from the door center. The inside connection portion include a bead extending in the longitudinal direction. The prior art does not properly teach or suggest such a configuration, making claim 10 allowable.
Claim 16 recites a door structure of a vehicle having a door body portion comprising a door inside face portion positioned on a side of an inside of the door, a door-hinge attachment face portion that extends toward an outside and where a door hinge is fixed, and a door flange portion that extends rearwardly from an end of the door-hinge attachment face portion. An impact bar is fixed inside the door and a hinge reinforcement having a reinforcement face portion that faces the door-hinge attachment face portion, an inside connection portion which extends forwardly from the reinforcement face portion and is fixed to the door inside face portion, a first joint portion that is fixed to the impact bar and extends forwardly from the reinforcement face portion, and a second joint portion that is fixed to the door flange portion and extends rearwardly from the reinforcement face portion. The prior art does not properly teach or suggest such a configuration, making claim 16 allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirahara et al. (US Pat 5,599,057) disclose a vehicle body side structure having an inner door panel, an impact bar and a hinge reinforcement having a first and second joint portion. Kuroki (US PG Pub 2014/0132029) discloses a vehicle door having an impact bar and a hinge reinforcement member attached to the upper portion of the impact bar. Takahashi et al. (US PG Pub 2010/0148535) disclose a vehicle door structure having an upper hinge mounting portion with a hinge reinforcement portion and an impact bar. Fukumoto et al. (US Pat 6,231,112) disclose a vehicle door assembly having an inner panel with a hinge attachment portion for the mounting of a pair of door hinges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA M SHULL whose telephone number is (571)272-9415. The examiner can normally be reached Tues-Thurs 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERONICA M SHULL/Examiner, Art Unit 3612                                                                                                                                                                                                        
/Joseph D. Pape/Primary Examiner, Art Unit 3612